Citation Nr: 1444443	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 6, 1980, to December 4, 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for depression.  Jurisdiction over the Veteran has transferred to the Cleveland RO based on his current residency.

In December 2009, the Board recharacterized the issue on appeal to include all potentially diagnosed acquired psychiatric disorders, consistent with case law.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.)  The Board then remanded the matter for further development.

When the appeal was returned to the Board in May 2011, service connection for an acquired psychiatric disorder was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in August 2011, on the basis of a Joint Motion for Remand (JMR), vacated the Board's denial and remanded the matter for further consideration.  The Board in turn remanded the appeal to the Agency of Original Jurisdiction (AOJ) in April 2012 for a VA examination, consistent with the terms of the JMR.

Following completion of that development, the Board again denied the claim in an October 2013 decision.  The Veteran again appealed the decision to the CAVC, and the Court again vacated and remanded the matter on the basis of an April 2014 JMR.  The case is now once again before the Board.

The Veteran testified at a July 2009 hearing held at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The Veteran was advised in June 2014 that the VLJ who presided at this hearing was no longer employed by the Board, and he was offered the opportunity to have a hearing before another VLJ.  38 C.F.R. § 20.707.  He declined a new hearing.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is again required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran served on active duty for 29 days.  He contends that his discharge was due to the development of a disabling psychiatric disability; Army records, including a July 2009 decision by the Army Board for Correction of Military Records (ABCMR), indicate that the Veteran was unable to adapt to military life and was unsuitable for service.  

Review of the claims file reveals that complete service personnel records have not been obtained; review of the ABCMR decision clearly shows that they contain evidence relevant to the credibility determination.

Therefore, remand is required to secure the outstanding service department records, to include all records considered as part of the ABCMR decision.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel record.  

2.  Contact the ABCMR and request a copy of the entirety of any file maintained by that organization in connection with the July 2009 decision, to include the Veteran's application with supporting documents.

3.  If after continued efforts to obtain the above records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



